The opinion of the court was delivered by
Hatcher, C.:
The appellant has filed a motion for rehearing. We have considered the motion and find no issues which were not fully considered in the original case. The motion for rehearing is therefore denied.
However, appellant contends we did not give consideration to K. S. A. 62-1301 in determining whether he was granted a speedy trial. The point was so obviously without merit that we did not give it specific attention. That part of K. S. A. 62-1301 applicable here provides:
“. . . If the defendant appear or is in custody at the term at which the indictment or information is found, such indictment or information shall be tried at that term, unless continued for cause.”
The term during which appellant was informed against was passed for cause. The information was filed July 8, 1965, and no jury cases are tried in Wyandotte County during the heat of the summer term. Also, appellant made no request for trial during such term and no complaint can be made of failure to have a trial at the term the information is filed unless so requested. (In re Garner, 134 Kan. 410, 412, 5 P. 2d 821; State v. Aspinwall, 173 Kan. 699, 708, 252 P. 2d 841.) Furthermore, it appears from the record and the statement of appellant’s one-time counsel that appellant took an active part in having the trial of the case delayed.
APPROVED BY THE COURT.